        Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) AETNA INC., and                    )
(2) AETNA LIFE INSURANCE               )
COMPANY,                               )
                                       )   Civil Action No. CIV-19-770-HE
                        Plaintiffs,    )
                                       )   Related case pending in the Western
                                       )   District of Texas: 5:18-cv-0323-OLG
v.
                                       )
                                       )
(1) THE PEOPLE’S CHOICE HOSPITAL,      )
LLC,                                   )
(2) PCH MANAGEMENT NEWMAN, LLC,        )
(3) PCH LAB SERVICES, LLC;             )
(4) MISSION TOXICOLOGY, LLC,           )
(5) MISSION TOXICOLOGY II, LLC,        )
(6) MISSION TOXICOLOGY                 )
MANAGEMENT COMPANY, LLC,               )
(7) SUN CLINICAL LABORATORY, LLC,      )
(8) SUN ANCILLARY MANAGEMENT,          )
LLC,                                   )
(9) INTEGRITY ANCILLARY                )
MANAGEMENT, LLC,                       )
(10) SETH GUTERMAN, MD,                )
(11) DAVID WANGER,                     )
                                       )
(12) MICHAEL L. MURPHY, M.D.,
                                       )
(13) JESSE SAUCEDO, JR.,               )
(14) ALTERNATE HEALTH LABS, INC.,      )
(15) LMK MANAGEMENT, LLC.              )
(16) ALTERNATE HEALTH CORP.,           )
(17) FORTIS DIAGNOSTIC, LLC,           )
(18) ESCALON HEALTH ASSOCIATES,        )
LLC,                                   )
(19) LYNN MURPHY,                      )
(20) SAMANTHA MURPHY,                  )
(21) JULIE PRICER,                     )
(22) THOMAS PALMER, and                )
(23) JOHN AND JANE DOES 1-100,         )
                                       )
                        Defendants.    )
_______________________________________/

     NON-PARTY NEWMAN MEMORIAL HOSPITAL, INC.’S MOTION TO
       QUASH SUBPOENA DUCES TECUM TO NEWMAN MEMORIAL
        HOSPITAL, INC. AND INCORPORATED BRIEF IN SUPPORT
         Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 2 of 13



      Non-party, Newman Memorial Hospital, Inc. (“Newman”), pursuant to Federal

Rule of Civil Procedure 45, hereby moves the Court for an Order quashing the Subpoena

Duces Tecum (the “Subpoena”) issued to Newman by Defendants, Mission Toxicology,

LLC, Mission Toxicology II, LLC, Mission Toxicology Management Company, LLC, Sun

Clinical Laboratory, LLC, Sun Ancillary Management, LLC, and Integrity Ancillary

Management, LLC (collectively the “Lab Defendants”). In support Newman shows the

Court the following:

                                 I.     INTRODUCTION

      Newman is a critical access hospital located in rural Ellis County, Oklahoma. The

immediate community that Newman serves is Shattuck, Oklahoma, which has a population

of 1,293 as of 2017. In the underlying case, Aetna, Inc. and Aetna Life Insurance Company

(collectively “Aetna”) are Fortune 500 companies which have lodged a $21,000,000.00

Racketeer Influenced and Corrupt Organization Act complaint against the Lab Defendants,

among others.

      The Lab Defendants served a Subpoena for production of documents upon Newman

on August 8, 2019. A copy of the Subpoena is attached as Exhibit 1. The Subpoena

contains seven numbered requests for production. Five of the seven requests in the

Subpoena do not contain a time limitation, despite the requests seeking “all documents” or

“all communication.” Even more, the majority of the requests seek documents from

Newman that relate to Aetna, a party to the underlying case, and a source that is more or

equally convenient, less burdensome, and less expensive. In short, the Subpoena seeks

documents and communications that are not relevant to the underlying dispute, would

                                            1
         Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 3 of 13



thrust an undue burden upon Newman, and are available from a party to the underlying

case. Consequently, Lab Defendants’ Subpoena is facially overbroad and creates an undue

burden for Newman by requiring it to undertake unnecessary expense. Newman requests

that this Court quash the Lab Defendants’ Subpoena.

                        II.    ARGUMENTS AND AUTHORITIES

A.    This Court has authority to quash the Subpoena requiring production in this
      District.

      Rule 45 of the Federal Rules of Civil Procedure governs a party’s right to seek the

production of documents by non-parties. Rule 45(d)(3)(A) provides that, “[o]n timely

motion, the court for the district where compliance is required must quash or modify a

subpoena that: . . . (iv) subjects a person to undue burden.” Because this Court is the

location where compliance under the Lab Defendants’ Subpoena is required, this Court has

authority to quash or modify the Subpoena. Further, since Newman has filed this Motion

before the date of compliance under the Subpoena and within fourteen days of service of

the Subpoena on Newman, August 8, 2019, Newman submits that this Motion is timely.

B.    Legal Standard.

      A subpoena served on a third party pursuant to Rule 45 of the Federal Rules of Civil

Procedure is considered discovery within the meaning of the rules. Rice v. United States,

164 F.R.D. 556, 556-57 (N.D. Okla. 1995). Accordingly, considerations of both relevance

and proportionality govern the Subpoena at issue.

      Rule 26(b)(1) limits the scope of discovery to “any matter, not privileged, that is

relevant to a claim or defense of any party….” FED. R. CIV. P. 26(b)(1). A court may


                                           2
         Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 4 of 13



quash or modify a subpoena when the subpoena requires the disclosure of privileged or

protected matter or subjects a party to undue burden. FED. R. CIV. P. 45(d)(3)(A). A

facially overbroad subpoena is unduly burdensome. Williams v. City of Dallas, 178 F.R.D.

103, 109 (N.D. Tex. 1998).

       Under Rule 45, Federal Rules of Civil Procedure, “[a] party or attorney responsible

for issuing and serving a subpoena must take reasonable steps to avoid imposing undue

burden or expense on a person subject to the subpoena.” FED. R. CIV. P. 45(d)(1). Rule

45(d)(3) authorizes the Court to quash a subpoena under specified circumstances, including

when the subpoena requires disclosure of privileged or protected materials, when an

exception or waiver does not apply, or when the subpoena subjects a person to undue

burden. Ward v. Liberty Insurance Corporation, 2018 WL 991546 (W.D. Okla. 2018).

C.     The Lab Defendants’ Third Party Subpoena Subjects Newman to Undue
       Burden.

       Under Federal Rule of Civil Procedure 45(d)(3)(A)(iv), the court shall quash or

modify a subpoena issued to a third party if it subjects a person to undue burden.

       Courts have found that a subpoena for documents directed to a non-party is facially

overbroad where the subpoena’s document requests “seek all documents concerning the

parties to [the underlying] action, regardless of whether those documents relate to that

action and regardless of date”; “[t]he requests are not particularized”; and “[t]he period

covered by the requests is unlimited.” In re O'Hare, 2012 WL 1377891, at *2 (S.D. Tex.

Apr. 19, 2012); accord Turnbow v. Life Ptrs., Inc., 2013 WL 1632795, at *1 (N.D. Tex.

Apr. 16, 2013).


                                             3
          Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 5 of 13



       Based on those criteria, the Subpoena here is facially overbroad. To illustrate, the

sixth request in the Subpoena seeks “[a]ll documents which are or which relate to or

concern any agreement you [Newman] have ever entered into with AETNA . . .” See

Subpoena, Exhibit 1. Because the request seeks all documents “which relate to or concern

any agreement” that Newman has “ever entered into with AETNA,” it seemingly is not

limited to the scope of the underlying litigation. Moreover, the request does not contain a

time limitation. Although the request references two other requests under the Subpoena,

the information sought is not limited in any material way by such reference, but instead is

an open-ended request that seeks documents that relate to any agreement “ever entered into

with AETNA.” As a consequence, the Subpoena is facially overbroad and should be

quashed in its entirety.

       Even if the Subpoena is not facially overbroad, it imposes an undue burden on

Newman. “Whether a subpoena imposes an undue burden upon a [non-party] is a case

specific inquiry that turns on such factors as relevance, the need of the party for the

documents, the breadth of the document request, the time period covered by it, the

particularity with which the documents are described and the burden imposed.” In re

Syngenta AG MIR 162 Corn Litig., No. 14-MD-2591-JWL, 2017 WL 1106257, at *17 (D.

Kan. Mar. 24, 2017) (internal quotation omitted). “Non-parties responding to a Rule 45

subpoena are generally offered heightened protection from discovery abuse.” Id. “Courts

are required to balance the need for discovery against the burden imposed on the person

ordered to produce documents, and the status of a person as a non-party is a factor that

weighs against disclosure.” American Elec. Power Co. v. United States, 191 F.R.D. 132,

                                            4
          Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 6 of 13



136 (S.D. Ohio 1999) (citing Katz v. Batavia Marine & Sporting Supplies, 984 F.2d 422,

424 (Fed. Cir. 1993)); See also Cusumano v. Microsoft Corp., 162 F.3d 708, 717 (1st Cir.

1998) (“concern for the unwanted burden thrust upon non-parties is a factor entitled to

special weight in evaluating the balance of competing needs.”); Goodyear Tire & Rubber

Co. v. Kirk's Tire & Auto Serv., 211 F.R.D. 658, 662 (D. Kan. 2003) (“the status of a person

as a non-party is a factor that weighs against disclosure”).

       The first undue burden factor, relevance of the information requested, weighs in

favor of finding an undue burden. When a subpoena is issued as a discovery device,

relevance for purposes of the undue burden test is measured according to the standard of

FED. R. CIV. P. 26(b)(1). See generally Ward, 2018 WL 991546 (W.D. Okla. 2018). In

this matter, the overbreadth of the Subpoena, which seeks information about “all

documents” and “all communications” – regardless of time frame and regardless of any

other kind of meaningful limitation – surely cannot be relevant. Similarly, “all minutes”

of Newman’s board of director meetings from January 2016 to January 2018, should not

be considered as relevant. Newman is not a party to the underlying action; the pleadings

in the case seem to indicate that Aetna is suing to recover monies paid to the Lab

Defendants and others for improper laboratory billing practices.           All documents,

communications, and minutes of Newman seem extremely general, overbroad, and not

reasonably calculated to lead to the discovery of admissible evidence. However, even if

some materials sought by the Subpoena are relevant, this alone may not overcome a

determination that the request imposes an undue burden and expense. See Ghandi v. Police

Dep't of City of Detroit, 74 F.R.D. 115, 124 (E.D. Mich. 1977).

                                              5
         Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 7 of 13



       The second undue burden factor, the need of the party for the documents, also

breaks in favor of finding an undue burden. The necessity for production of documents is

reduced sharply when an available alternative for obtaining the desired evidence has not

been explored. See Carl Zeiss Stiftung v. V.E.B. Carl Zeiss, Jena, 40 F.R.D. 318, 328

(D.D.C. 1966). In this case, many of the documents sought under the Subpoena should be

available from either the Lab Defendants themselves or another party to the case, namely

Aetna. Take for example the Lab Defendants’ first request under the Subpoena: “[a]ll

communications between YOU [Newman] and AETNA from September 15, 2016, to the

present . . .” See Subpoena at Exhibit 1. Said communications may be garnered from Aetna,

a party to the underlying case.

       The third undue burden factor, the breadth of the document requests, weighs heavily

in favor of finding an undue burden. In the fourth request alone, the Subpoena seeks “all

communications” relating to seven purported former employees of Newman. Seven

purported former employees multiplied by any and all communications not limited in scope

or time for each will likely result in a large number of responsive documents. Likewise,

the other requests are just as voluminous.

       The fourth undue burden factor, the time period covered by requests, similarly

weighs heavily in favor of an undue burden. The second, third, fourth, fifth, and sixth

requests fail to provide any time period limitation whatsoever, and the first request seeks

information over about a three (3) year time frame.

       The fifth undue burden factor, the particularity with which the party described the

requested documents, slightly weighs in favor of finding an undue burden. Newman

                                             6
          Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 8 of 13



acknowledges that the requests provide a list of specific purported former employees about

which information is sought for a number of the requests. However, the information

relating to each purported former employee such as “all documents” is not particularized.

Moreover, the other requests are not particular as to the claims and defenses of the

underlying case, but rather are general in nature.

       The sixth undue burden factor, the burden imposed, tilts heavily in favor of finding

an undue burden, especially since Newman is a non-party. Newman is a small community

hospital located in rural Oklahoma. Newman does not have the financial resources nor the

staffing to conduct an extensive search through its records to provide the information

sought through the Subpoena. The expense and inconvenience to Newman would be

substantial. Moreover, Newman has been in financial distress for some time and has also

been on the brink of bankruptcy over the past few years.1

       Finally, some of the information sought by the Subpoena is believed to be contained

in a non-searchable format. In an effort to comply with the Subpoena, Newman contacted

Eide Bailly, LLP, who had previously collected and preserved a large amount of data for

Newman from the years of 2016 through 2018. Eide Bailly informed Newman that for a

thorough responsive search the expense could be equal to or in excess of $100,000.00. If

necessary, Newman can request an affidavit supporting the same. Accordingly, Newman




1
 See Second Amended Petition in the District Court of Ellis County, State of Oklahoma,
case number CJ-2017-14, attached here to as Exhibit 2 (discussing the financial distress
of Newman).
                                             7
            Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 9 of 13



itself and its counsel would be forced to spend a considerable amount of personnel time

manually searching for the records requested.

         In summary, the information requested by the Subpoena imposes an undue burden

on Newman. The collective factors weigh in favor of an undue burden. Therefore, the

Subpoena issued by the Lab Defendants to non-party Newman should be quashed in its

entirety.

D.       The Documents Sought are Irrelevant to the Underlying Case and May be
         Obtained from a Party to the Case.

         Non-parties have standing to raise relevancy objections to subpoenas. See American

Electrical Power Co., Inc. v. U.S., 191 F.R.D. 132, 136 (S.D. Ohio 1999). Demonstrating

relevance is the burden of the party seeking discovery. Id. Under Rule 26(b)(1), the scope

of discovery is limited to:

               any nonprivileged matter that is relevant to any party's claim
               or defense and proportional to the needs of the case,
               considering the importance of the issues at stake in the action,
               the amount in controversy, the parties' relative access to
               relevant information, the parties' resources, the importance of
               the discovery in resolving the issues, and whether the burden
               or expense of the proposed discovery outweighs its likely
               benefit. Information within this scope of discovery need not be
               admissible in evidence to be discoverable.

FED. R. CIV. P. 26(b)(1) (emphasis added). Subpoenas are subject to the same limitations

as discovery in the case generally with respect to relevance. Goodyear at 662 (D. Kan.

2003).

         The categories of documents sought by the Lab Defendants go beyond the pale of

what is permissible discovery. The Lab Defendants cannot possibly demonstrate how all


                                              8
         Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 10 of 13



communications with Newman’s purported former employees are relevant nor how all

board meeting minutes of Newman are relevant. In the same way, all documents that

concern or relate to any agreement ever entered into by Newman with Aetna cannot be

relevant to the underlying case. The categories of documents sought would likely result in

thousands of pages of documents – none of which would remotely relate to the laboratory

billing dispute between Aetna and the Lab Defendants.

       It is evident that the Lab Defendants are engaging in a fishing expedition in hopes

that something may be found to shore up their defenses or push Newman under the bus.

The problem is, “a party may not use discovery as a fishing expedition.” Martinez v. True,

128 F. App'x 714, 716 (10th Cir. 2005) (citing Anthony v. U.S., 667 F.2d 870, 880 (10th

Cir. 1981)). The documents that Newman possesses that are relevant to the underlying

case may be obtained from a party to the case – Aetna, the Lab Defendants themselves, or

other co-defendants.

E.     In the alternative, the Court should stay any response to the Lab Defendants’
       Subpoena until the Lab Defendants “show cause” as to the necessity and
       relevance of Lab Defendants’ document requests and enter a protective order.

       In the event this Court does not grant Newman’s Motion to Quash in its entirety,

Newman requests that this Court limit the Subpoena to those documents that Plaintiffs can

clearly substantiate as relevant and not otherwise obtainable. Furthermore, Newman

requests a protective order be entered as some of the documents will relate to and contain

protected health information.

       Under Rule 26(b)(2), this Court may limit discovery based upon a number of factors

including (1) the discovery sought is unreasonably cumulative or duplicative, or (2) obtains

                                             9
         Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 11 of 13



from other source that is more convenient, less burdensome, and less expensive. In

addition, when a non-party is the target of discovery, restrictions on discovery may be

broader in order to protect that party from unnecessary harassment, inconvenience, expense

or disclosure of confidential information. See, e.g., Dart Industries Co. v. Westwood Chem.

Co., 649 F.2d 646, 649 (9th Cir. 1980).

       The material sought by the Subpoena at bar is or is derived from protected health

information, which is highly confidential. Furthermore, this Court should require the Lab

Defendants to “show cause” that the information sought is not readily available from

Aetna, co-defendants, or other persons who may more easily obtain such information for

the Lab Defendants. To the extent the Lab Defendants meet this burden, Newman requests

that the Lab Defendants compensate Newman as well as necessary professionals retained

by Newman to produce the records sought under the Subpoena. Therefore, Newman

requests a stay to respond to the Subpoena until and unless the Lab Defendants show cause

to this Court that the information requested is relevant and not otherwise obtainable.

       Lastly, some of the information sought by the Subpoena is highly confidential

protected patient information under the Health Insurance Portability and Accountability

Act (“HIPAA”) or derived therefrom. Thus, to the extent this Court finds that Newman

must produce records under the Subpoena, Newman requests a HIPAA-compliant

protective order be entered herein.

                                      III.   CONCLUSION

       WHEREFORE, non-party, Newman Memorial Hospital, Inc., requests that this

Court grant this Motion and quash the Subpoena at issue or, in the alternative, modify and

                                              10
         Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 12 of 13



stay Newman’s response to the Subpoena until and unless Plaintiffs show cause to this

Court that the information requested is relevant and not otherwise obtainable. To the extent

this Court finds that Newman must produce records under the Subpoena, Newman requests

an Order from this Court directing the Lab Defendants to compensate Newman for all costs

and expenses incurred in production of the records and that this Court enter a HIPAA-

complaint protective order.



                                                 Respectfully submitted,


                                                 /s/ Brock Z. Pittman
                                                 J. Clay Christensen (OBA #11789)
                                                 T.P. Howell (OBA #10347)
                                                 Jonathan M. Miles (OBA #31152)
                                                 Brock Z. Pittman (OBA #32853)
                                                 CHRISTENSEN LAW GROUP, P.L.L.C.
                                                 3401 N.W. 63rd Street, Suite 600
                                                 Oklahoma City, Oklahoma 73116
                                                 Telephone: (405) 232-2020
                                                 Facsimile: (405) 228-1113
                                                 clay@christensenlawgroup.com
                                                 lynn@christensenlawgroup.com
                                                 jon@christensenlawgroup.com
                                                 brock@christensenlawgroup.com

                                                 Attorneys Newman Memorial Hospital




                                            11
         Case 5:19-cv-00770-HE Document 1 Filed 08/22/19 Page 13 of 13



                          CERTIFICATE OF CONFERENCE

       Pursuant to Rule 37 and LCvR37.1, counsel for Newman Memorial Hospital Inc.
conferred with Bridget A. Zerner, counsel for the Lab Defendants, regarding the relief
requested herein prior to the filing of this Motion by telephone because an in-person
meeting was infeasible given the distance between counsel’s respective offices. No
resolution has been reached at the time of this filing, but the parties are continuing to confer
regarding the same.

                                                   /s/ Brock Z. Pittman
                                                   J. Clay Christensen / Brock Z. Pittman




                              CERTIFICATE OF SERVICE

       This shall certify that on this 22nd day of August, 2019, a true and correct copy of
the above and foregoing was sent electronically to the Clerk of the Court using the CM/ECF
System and transmittal of a Notice of Electronic Filing to the following counsel registered
for ECF in this case.



                                                   /s/ Brock Z. Pittman
                                                   J. Clay Christensen / Brock Z. Pittman




                                              12
